Title: From Thomas Jefferson to Steuben, 21 February 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
Richmond Feb. 21. 1781.

I will immediately dispatch the orders you desire to the militia of Chesterfeild and Dinwiddie. Your favor of this day being put into my hands after the adjournment of Council I cannot answer as to Mrs. Byrd’s property till tomorrow.
I take the liberty of inclosing you some papers relative to the nine men sent to the barracks in Albemarle, on which you will please to give any orders you think proper.
I am this moment informed by a militia officer who left Genl. Greene about noon of the 19th. that he was then at Halifax Court H. and the enemy still beyond the Dan, supposed to be making preparations to cross. Not many militia had yet joined Genl. Greene. He had received an express from Colos. Campbell and Shelby that they had crossed the mountain with 1000 men, and desiring orders; and that 700 men from Pittsylvania and Henry were on their march. I do not know this man; so give it you as it comes to me. I am with much respect Sir Your most obedt. humble servt,

Th: Jefferson

